                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

JAVIER H. ARMENGAU,

                             Petitioner,                    :    Case No. 2:19-cv-1146

           - vs -                                                Chief Judge Algenon L. Marbley
                                                                 Magistrate Judge Michael R. Merz

WARDEN, London
 Correctional Institution,

                                                            :
                             Respondent.


                                                       ORDER


           This habeas corpus case is before the Court upon transfer of the Magistrate Judge reference

to the undersigned from The Honorable Elizabeth A. Preston Deavers (ECF No. 59). The case

was transferred to help balance the Magistrate Judge workload in the District.

           Upon review of the docket, the Magistrate Judge finds that Petitioner presently has a

deadline for filing a second amended petition of June 8, 2021 (ECF No. 56). That document must

be complete in itself 1, containing all the claims made in the Amended Petition (ECF No. 7) and

claims under Ramos v. Louisiana, 590 U. S. ___, 140 S. Ct. 1390, 206 L. Ed. 2d 583 (2020), and

Apprendi v. New Jersey, 530 U.S. 466 (2000), permitted to be added by Chief Judge Marbley’s

Order of May 18, 2021 (ECF No. 56).




1
    That is, not incorporating any other document or parts of a document by reference.

                                                           1
       Not later than twenty-one days after the second amended petition is filed, Respondent shall

file an amended return of writ, also complete in itself. Not later than twenty-one days after the

amended return is filed, Petitioner shall file an amended reply, also complete in itself. The

Magistrate Judge’s purpose is to obtain a set of pleadings (second amended petition, amended

return, amended reply) which present all the parties’ arguments and make the case ripe for

decision.

       At or before the time when the amended return is filed, Respondent shall re-file a complete

State Court Record conforming to Rule 5 of the Rules Governing § 2254 Cases. In re-filing the

Record, Respondent shall take care to comply with § 1.1 of the Court’s CM/ECF User’s Guide

which provides:

               Unless permitted by these procedures or otherwise authorized by the
               assigned Judicial Officer or other rule, all documents submitted for
               filing in this District shall be electronically filed using the Case
               Management/Electronic Case Filing system (“CM/ECF”) by
               converting each document into a searchable text PDF document
               and uploading it into CM/ECF.

(CM/ECF User’s Guide, rev. 07/2019, available at www.ohsd.uscourts.gov). The State Court

Record as presently filed (ECF No. 10) does not comply. The copy of the State Court Record that

Respondent serves on Petitioner shall include the CM/ECF headers to permit Petitioner top comply

with the Court’s pinpoint citation rule, S. D. Ohio Civ. R. 7.2(b)(5). See text infra.

       The Magistrate Judge notes that many of Petitioner’s filings are accompanied by

attachments Petitioner obviously intends for the Court to consider in deciding this case. For

example, the Reply as presently filed has attached what are labeled Exhibits G through R,

comprising over two hundred pages (ECF No. 54, PageID 7222-7424). Some of these documents

are properly part of the State Court Record and Respondent should consider whether they should

be included in the amended State Court Record ordered here. Some of the documents consist of

                                                 2
copies of opinions in decided cases. These should not be filed as exhibits in the case, but cited in

any pleading or motion as provided in S. D. Ohio Civ. R. 7.2(b).

        The third class of documents filed as exhibits are documents from other cases and other

materials outside the State Court Record. Petitioner has filed these documents without seeking or

obtaining the Court’s permission to expand the record under Rule 7 of the Rules Governing § 2254

Cases. The Court will not consider these documents as presently filed. Should Petitioner wish to

seek leave of court under Rule 7 to re-file these documents or to file others, the motion shall explain

how the documents can be considered in light of Cullen v. Pinholster, 563 U.S. 170 (2011).

        As to all future filings, the attention of the parties is called to S. D. Ohio Civ. R. 7.2(b)(5)

which provides:

                 (5) Pinpoint Citations. Except for Social Security cases, which
                 must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                 that reference a prior filing must provide pinpoint citations to the
                 PageID number in the prior filing being referenced, along with a
                 brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                 the document referenced.

(S.D. Ohio Local Rules, also available at www.ohsd.uscourts.gov.) Compliance with this Rule is

required to allow the CM/ECF filing system to hyperlink filed motions, memoranda etc., to the

record in the case.

        On October 18, 2020, Petitioner filed a Motion to Lift Stay which he filed in his own name

(ECF No. 32). Magistrate Judge Deavers struck the Motion because it represented an attempt for

Petitioner to proceed with hybrid representation, that is, both pro se and with counsel 2. She

directed Petitioner to “advise the Court within fifteen (15) days where [sic; “whether” plainly

intended] he intends to proceed pro se or through the representation of counsel. If Petitioner



2
  She noted that Attorney John Gonzales had entered his appearance on April 5, 2019, appearance as “cocounsel
along with pro-se Petitioner, Javier Armengau, in this matter.”

                                                       3
chooses to continue on a pro se basis, Counsel contemporaneously shall file a motion to withdraw.”

(ECF No. 33, PageID 6626.)

        In response Armengau filed pro se his Notice Regarding Representation (ECF No. 35). He

argues that at that point he had been imprisoned for more than six years for crimes he did not

commit and attributes this to prosecutorial and judicial bias against him. Id. at PageID 6628-29.

He alleges that he needs assistance of counsel to combat that bias and also to obtain documents.

He asks that hybrid representation be allowed, but says he has no funds to compensate counsel; he

does not seek appointment of counsel under the Criminal Justice Act. Finally, he says that if hybrid

representation is not permitted, he will continue pro se. Id. at PageID 6631.

        For the reasons given by Judge Deavers in her Order, the Magistrate Judge finds Armengau

has not overcome the rule against hybrid representation. Neither the undersigned nor Chief Judge

Marbley is subject to the political pressures which Armengau hypothesizes may have caused his

conviction and its affirmance.

        Despite having presided over criminal cases in Ohio for more than forty years, the

undersigned has never met Petitioner or presided over a case in which he was counsel. 3

Petitioner’s name came to the attention of the undersigned for the very first time in the recent

habeas corpus case of a former client of his, Vincent White (Case No. 2:17-cv-325). White’s

present counsel accused Armengau of providing ineffective assistance of trial counsel to White.

However, such accusations are the common fate of even the best criminal defense counsel. The

undersigned formed no adverse opinion of Armengau because of his representation of White and

recommended the ineffective assistance of trial counsel be dismissed, a recommendation which




3
 The Court’s records reflect Armengau has appeared as counsel for a number of criminal defendants in this Court,
but never before the undersigned.

                                                       4
has now been adopted by District Judge Graham 4.

        Since that filing on November 4, 2020, Armengau has in fact proceeded pro se. Despite

Judge Deavers’ Order, Attorney Gonzales has not filed a motion to withdraw. To make the record

clear, it is hereby ORDERED that Attorney Gonzales’ Notice of Appearance (ECF No. 6) be

STRICKEN because he purports to appear in a capacity not permitted by this Court’s Trial

Attorney rule. The Court of course has no objection to Attorney Gonzales’ continuing to provide

assistance to Petitioner, either pro bono or on a fee basis. However, he may not file documents in

the case in the absence of his re-entering an appearance as Trial Attorney. The Clerk shall amend

the docket to show that Petitioner is proceeding pro se and provide a copy of this order to Attorney

Gonzales.

        The docket continues to reflect the case as stayed, but Magistrate Judge Deavers has

dissolved that stay (ECF No. 40). The Clerk shall forthwith removed the stay flag from the docket.



May 27, 2021.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




4
 The White case was before this Court on remand from the Sixth Circuit. Judgment was entered only on May 20,
2021, and the undersigned expects the case to be appealed again.

                                                     5
